Per Curiam:

In this attorney disciplinary matter respondent admits he has committed misconduct and consents to a private or a public reprimand. We accept respondent’s conditional admission and publicly reprimand him.
Respondent was retained by Lolita C.T. Hook in December 1989 to represent her regarding a claim for injuries she sustained in an automobile accident on December 1, 1989. Respondent failed to initiate an action for Ms. Hook within the applicable statute of limitations period and her action was barred. Respondent led Ms. Hood to believe that he had filed a complaint and that a trial was forthcoming.
By his conduct respondent has violated the Rules of Professional Conduct, Rule 407, SCACR, by engaging in conduct involving dishonesty, fraud, deceit, and misrepresentation, Rule 8.4(d); by failing to act with reasonable diligence and promptness in representing a client, Rule 1.3; by failing to keep a client reasonably informed about the status of a matter, Rule 1.4(a); and by engaging in conduct that is prejudicial to the administration of justice, Rule 8.4(e). Additionally, respondent has violated Paragraph 5(E) of the Rules on Disciplinary Procedure, Rule 413, SCACR, by engaging in conduct tending to pollute the administration of justice or to bring the courts or legal profession into disrepute.
We find respondent’s conduct warrants a public reprimand.
Public reprimand.
*376/s/ Ernest A. Finney. Jr.. C.J.
/s/ Jean H. Toal. J.
/s/ James E. Moore. J.
/s/ E.C. Burnett. III. J.
Waller, A.J., not participating.